                  UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE



Allan Lewis

     v.                              Civil No. 19-cv-626-LM
                                     Opinion No. 2019 DNH 211
Kyle Daine et al.


                            O R D E R

     Plaintiff Allan Lewis, proceeding pro se, sues Rochester

Police Officers Kyle Daine, Jacob Benjamin, and Dwayne Hatch,

the City of Rochester (collectively “Rochester defendants”), the

Strafford County Attorney’s Office, and Strafford County

Prosecutor Carol Chellman (collectively “Strafford County

defendants”) for claims arising out of Lewis’s arrest and

criminal trial in state court.    The Rochester defendants and the

Strafford County defendants separately move to dismiss Lewis’s

respective claims against them.   Doc. nos. 3, 10.   Lewis objects

only to the Strafford County defendants’ motion.     Doc. no. 5.

For the following reasons, the court grants both motions to

dismiss.1




     1 Although Lewis requests a hearing on these motions, see
doc. no. 5 at 1, the court is not convinced that oral argument
would “provide assistance to the court.” LR 7.1(d).
                        STANDARD OF REVIEW

    Under Rule 12(b)(6), the court must accept the factual

allegations in the complaint as true and draw all reasonable

inferences from those facts in the plaintiff’s favor.       Foley v.

Wells Fargo Bank, N.A., 772 F.3d 63, 71, 75 (1st Cir. 2014).

The court may also consider “documents incorporated by reference

in the complaint, matters of public record, and other matters

susceptible to judicial notice.”       Giragosian v. Ryan, 547 F.3d

59, 65 (1st Cir. 2008) (internal quotation marks and brackets

omitted).   Considering all these facts, the court must determine

whether “plaintiff’s complaint set[s] forth a plausible claim

upon which relief may be granted.”       Foley, 772 F.3d at 75

(internal quotation marks omitted).       A claim is facially

plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

    A Rule 12(b)(6) motion, in addition to asserting that

plaintiff fails to state a plausible claim, may be premised on

the inevitable success of an affirmative defense, such as res

judicata or a statute of limitations.       See Blackstone Realty LLC

v. F.D.I.C., 244 F.3d 193, 197 (1st Cir. 2001).       “Dismissing a

case under Rule 12(b)(6) on the basis of an affirmative defense

requires that (i) the facts establishing the defense are

                                   2
definitively ascertainable from the complaint and the other

allowable sources of information, and (ii) those facts suffice

to establish the affirmative defense with certitude.”   Nisselson

v. Lernout, 469 F.3d 143, 150 (1st Cir. 2006).



                             BACKGROUND

    In March 2016, Officers Daine and Benjamin conducted a

welfare check at Lewis’s residence.   The officers spoke with

Lewis’s live-in girlfriend, Lynn Labombard, who told them that

she had had a verbal altercation with Lewis and that he had

pushed her against a wall.   Officer Hatch then arrested Lewis

for domestic violence simple assault and a criminal complaint

was filed against him.   See N.H. Rev. Stat. Ann. § (“RSA”)

631:2-b, I.   Subsequently, during a civil restraining order

proceeding, Labombard testified under oath that Lewis did not

hurt her during the March 2016 encounter and that she was not

afraid of him.

    Lewis pleaded not guilty on the domestic violence simple

assault charge and proceeded to trial in the 7th Circuit Court,

District Division, in Rochester on May 25, 2016.   Carol Chellman

of the Strafford County Attorney’s Office prosecuted the case.

At trial, Labombard testified consistent with her statement

during the restraining order proceeding: that Lewis did not hurt

her and that she was not afraid of him.   Officer Daine also

                                 3
testified and the court admitted his police report—containing

Labombard’s statement about Lewis pushing her—to contradict

Labombard’s in-court testimony.        Officer Benjamin did not

testify at trial.    The Circuit Court found Lewis not guilty

based on Labombard’s testimony.    Doc. no. 10-3.

    In April 2017, Lewis filed a civil suit in Strafford County

Superior Court against the Rochester Police Department and the

Strafford County Attorney’s Office.       Doc. no. 4-2 at 1-19.

Lewis’s 2017 suit alleged claims of false arrest, false

imprisonment, malicious prosecution, libel, and a claim under 42

U.S.C. § 1983 for violation of his Fourth Amendment rights and

failure of police to follow certain protocols regarding

investigation of potential domestic violence.       All these claims

were based on the Rochester Police Department’s and Strafford

County Attorney’s Office’s conduct in arresting and prosecuting

Lewis for the March 2016 domestic violence simple assault

charge.     Ultimately, the Superior Court granted the Strafford

County Attorney’s Office’s motion to dismiss the claims against

it and the Rochester Police Department’s motion for summary

judgment.    Doc. nos. 4-2 at 21-23, 10-9.      Lewis did not appeal

either of those rulings.

    In 2018, Lewis filed another civil suit in Strafford County

Superior Court, this time against the Rochester Police



                                   4
Commissioner, the Rochester Police Department, and Officers

Daine and Hatch.      Doc. no. 4-3 at 1-40.    The claims in that suit

also originated from the 2016 police investigation, Lewis’s

arrest, and the criminal trial.        Lewis asserted claims of false

arrest, libel, violation of his constitutional and civil rights,

and failure of the police to follow certain protocols governing

domestic violence investigations and requested that the court

issue a declaratory judgment that Officer Daine’s police report

contained inadmissible hearsay.     The Superior Court subsequently

dismissed Lewis’s 2018 action based on the doctrine of res

judicata.   The Superior Court reasoned that the 2017 suit barred

the 2018 suit because it arose out of the same transaction or

occurrence as the 2017 suit: Lewis’s arrest for domestic

violence simple assault, the resulting police reports, and the

criminal trial resulting in his acquittal.       Doc. no. 4-3 at 41-

49.   Lewis filed an appeal of this decision with the New

Hampshire Supreme Court, which the Court dismissed as untimely

filed.   Id. at 50.

      Lewis filed this suit on June 6, 2019.       He asserts claims

arising out of the police investigation leading to his 2016

arrest for domestic violence simple assault, the police reports

regarding that investigation, and the criminal trial of that

charge resulting in his acquittal.



                                   5
                             DISCUSSION

    Both sets of defendants move to dismiss all claims asserted

against them, arguing, among other things, that the claims are

barred by res judicata.    To determine whether this action is

precluded by the prior state court actions, this court must look

to the law of res judicata in New Hampshire.      See Dillon v.

Select Portfolio Servs., 630 F.3d 75, 80 (1st Cir. 2011) (“Under

federal law, a state court judgment receives the same preclusive

effect as it would receive under the law of the state in which

it was rendered.”).    Under New Hampshire law, res judicata

“precludes the litigation in a later case of matters actually

decided, and matters that could have been litigated, in an

earlier action between the same parties for the same cause of

action.”   Brooks v. Tr. of Dartmouth Coll., 161 N.H. 685, 690

(2011).    Three elements must be met for res judicata to apply:

“(1) the parties must be the same or in privity with one

another; (2) the same cause of action must be before the court

in both instances; and (3) a final judgment on the merits must

have been rendered in the first action.”    Id.   The court will

analyze the applicability of res judicata separately as to the

Rochester defendants and the Strafford County defendants.




                                  6
I.   Rochester Defendants

     A. Same Parties

     For res judicata to apply, the parties here must be the

same or in privity with the parties to the earlier action(s).

See Brooks, 161 N.H. at 690.     Although defendant City of

Rochester was not a named defendant in either the 2017 or 2018

actions, the Rochester Police Department was a party to both.

Because the police department is a department of the City of

Rochester, the 2017 and 2018 suits were effectively brought

against the City of Rochester.    In other words, the City of

Rochester, as the municipal entity, controlled the suits and may

be considered the “same party” as the Rochester Police

Department in this context.     See Restatement (Second) of

Judgments § 39 (1982) (“A person who is not a party to an action

but who controls or substantially participates in the control of

the presentation on behalf of a party is bound by the

determination of issues decided as though he were a party.”).

     Officers Daine and Hatch were parties to the 2018 action,

but not the 2017 suit and Officer Benjamin was not a party in

either action.    “Although generally res judicata does not apply

to nonparties to the original judgment, this rule is subject to

exceptions.”     Brooks, 161 N.H. at 690 (internal quotation marks

omitted).   “One exception concerns a variety of pre-existing

substantive legal relationships between the person to be bound

                                   7
and a party to the judgment,” which are collectively referred to

as “privity.”   Id.   “The privity exception applies where the

non-party’s interests were in fact represented and protected in

the litigation although he was not a formal party to the

proceedings.”   Waters v. Hedberg, 126 N.H. 546, 549 (1985).

Privity relationships may include those between a principal and

an agent or an employer and employee.    See Sutliffe v. Epping

Sch. Dist., 627 F. Supp. 2d 41, 50 (D.N.H. 2008), aff’d, 584

F.3d 314 (1st Cir. 2009) (collecting cases involving res

judicata impact of first suit against principal on second suit

asserted against agent); see also Restatement (Second) of

Judgments § 51 cmt. a (1982).

    Here, though the individual police officers were not named

parties in the 2017 action, they were employees of the Rochester

Police Department, which was a party.   And the officers’

conduct—including their alleged lack of probable cause to arrest

Lewis and their failure to follow domestic violence

investigation protocols—served as the factual basis for the

majority of Lewis’s claims against the Rochester Police

Department.   Thus, the officers’ interests were represented and

protected in the 2017 suit such that they can be considered in

privity with the Rochester Police Department for the purposes of

res judicata.   See Town of Seabrook v. State of N.H., 738 F.2d



                                 8
10, 11 (1st Cir. 1984) (applying New Hampshire law to hold that

two named state officials in second action were in privity with

the state commission that was named party in first action);

Sutliffe, 627 F. Supp. 2d at 50 (naming individual school board

members and school employees in second suit did not avoid res

judicata effect of first suit against school and select board).2

     The same can be said about Officer Benjamin with respect to

the 2018 suit.   Although not a party, Officer Benjamin’s

interests were represented and protected by the Rochester Police

Department in the 2018 action.   Finally, it is undisputed that

Lewis was a party to both the prior actions.   The “same parties”

requirement is therefore satisfied regarding all the Rochester

defendants in relation to both the 2017 and 2018 actions.


     B. Same Causes of Action

     For res judicata to apply, the same cause of action must be

before this court as was before the Superior Court in the 2017

and/or 2018 actions.   See Brooks, 161 N.H. at 690.   Under New

Hampshire law, “cause of action” “is defined as the right to

recover, regardless of theory of recovery.”    Merriam Farm, Inc.

v. Town of Surry, 168 N.H. 197, 199 (2015).    “Generally, in



     2 Relying on the res judicata effect of the 2017 suit, the
Superior Court dismissed the 2018 suit even though Officers
Daine and Hatch were not parties to the 2017 action. Doc. no.
10-11.

                                 9
determining whether two actions are the same cause of action for

the purpose of applying res judicata, [the court] consider[s]

whether the alleged causes of action arise out of the same

transaction or occurrence.”   Id. at 199-200 (internal quotation

marks omitted).   “Res judicata will bar a second action even

though the [plaintiff] is prepared in the second action to

present evidence or grounds or theories of the case not

presented in the first action.”    Id. at 200.

     Construing the present complaint favorably to Lewis, he

alleges the following claims against the Rochester defendants

arising out his arrest and criminal trial: discrimination on the

basis of Lewis’s race in violation of Title VI, 42 U.S.C. §

2000d et seq.; and violations of his civil rights under 42

U.S.C. § 1983 based on the lack of probable cause supporting his

arrest, imprisonment, and prosecution, and the failure of all

the Rochester Defendants to follow protocols governing the

conduct of domestic violence investigations and prosecutions.3

Many of these claims overlap with claims Lewis raised in the

2017 action, including his claims of false arrest, false

imprisonment and failure of the police to follow protocols for


     3 Lewis also alleges a violation of the “O.J.P. Program
Statute.” Doc. no. 1 at 2. Although it appears that Lewis may
be referring to the U.S. Department of Justice’s Office of
Justice Programs (“O.J.P.”), he does not cite a particular
statute or otherwise clarify the legal basis for this
allegation.

                                  10
domestic violence investigations.    They also overlap with

Lewis’s claims in the 2018 action, which the Superior Court

concluded was barred on res judicata grounds by the 2017 action

because both actions asserted claims arising out of the same

transaction or occurrence.   This court reaches the same

conclusion.   Though the current complaint raises some new

grounds or theories of relief, it is based on the same set of

facts underlying both the 2017 and 2018 suits: Lewis’s arrest

for domestic violence simple assault, the resulting police

reports, and the subsequent criminal trial.    Thus, this

litigation involves the same “cause of action” as both of

Lewis’s prior suits in state court.



    C. Final Judgment

    Both the 2017 and 2018 suits were resolved by a final

judgment on the merits.   The Superior Court granted summary

judgment to the Rochester Police Department in the 2017 action.

That summary judgment order constitutes a final judgment on the

merits.   See Thone v. Cairo, 130 N.H. 157, 158 (1987) (“Summary

judgment procedure allows a final judgment to be entered when

there is no genuine issue of material fact requiring a formal

trial.” (internal quotation marks omitted; emphasis added)).

The New Hampshire Supreme Court has also considered a dismissal

based on an affirmative defense as a final judgment on the

                                11
merits.   See Opinion of the Justices, 131 N.H. 573, 580 (1989)

(dismissal based on statute of limitations is a final judgment

on the merits for purposes of res judicata); see also ERG, Inc.

v. Barnes, 137 N.H. 186, 189 (1993) (dismissal for failure to

state a claim is a final decision on the merits).       In Lewis’s

2018 action, the Superior Court dismissed the case based on the

Rochester Police Department’s affirmative defense of res

judicata and the New Hampshire Supreme Court dismissed Lewis’s

appeal as untimely.     Thus, the “final judgment” requirement is

satisfied.

      In sum, the court finds that the facts underlying the

Rochester defendants’ res judicata argument “suffice to

establish the affirmative defense with certitude.”       Nisselson,

469 F.3d at 150.   Lewis has had several bites at the apple in

state court on the same cause of action raised here; those prior

actions preclude litigation of the current matter.       The

Rochester defendants’ motion to dismiss is granted.



II.   Strafford County Defendants

      A. Same Parties

      Lewis and the Strafford County Attorney’s Office were

parties to Lewis’s 2017 suit, thus meeting the “same party”

requirement.   Prosecutor Chellman is an additional defendant not

named in the 2017 or 2018 suits.       She is, however, an employee

                                  12
of the Strafford County Attorney’s Office and her conduct at

Lewis’s criminal trial served as the factual basis for Lewis’s

claims against the Strafford County Attorney’s Office in the

2017 suit.   Consequently, the Strafford County Attorney’s

Office’s defense of the 2017 suit adequately represented and

protected Prosecutor Chellman’s interests such that she is in

privity with the Strafford County Attorney’s Office for the

purposes of res judicata.   See Town of Seabrook, 738 F.2d at 11;

Sutliffe, 627 F. Supp. 2d at 50-51.   The “same parties”

requirement is, therefore, satisfied with respect to the

Strafford County defendants in relation to the 2017 suit.



    B. Same Causes of Action

    As explained above, “cause of action” collectively refers

to “all theories on which relief could be claimed on the basis

of the factual transaction in question.”   E. Marine Const. Corp.

v. First S. Leasing, Ltd., 129 N.H. 270, 275 (1987).   Construing

the complaint in this suit favorably to Lewis, he alleges the

following claims against the Strafford County defendants arising

out of his 2016 arrest and criminal trial: malicious

prosecution; discrimination on the basis of Lewis’s race in

violation of Title VI, 42 U.S.C. § 2000d et seq.; and violations

of his civil rights under 42 U.S.C. § 1983 including violation

of his 6th Amendment right under the confrontation clause based

                                13
on the admission of the “hearsay” police report, and violation

of his due process rights under the 5th and 14th Amendments

based on the introduction of a “fabricated” statement at trial

(Labombard’s statement contained in the police report).     Lewis

also alleges an additional claim against Prosecutor Chellman

individually.   He claims that she violated New Hampshire Rule of

Professional Conduct 3.8 by prosecuting him for a charge that

she knew was not supported by probable cause.

    Lewis’s malicious prosecution claim is the same here as in

the 2017 action: he claims that the Strafford County defendants

lacked probable cause to prosecute him for the domestic violence

simple assault charge.   Although his other claims appear to

raise new theories of relief not advanced in the 2017 suit, they

all arise from the same factual transaction: the Strafford

County Attorney’s Office’s prosecution of him for the domestic

violence simple assault charge.    Because his new claims

originate from the same transaction that formed the basis of his

2017 suit, Lewis could have raised these claims in that earlier

action.   Lewis’s claims asserted here are therefore part of the

same “cause of action” brought in the 2017 suit.



    C. Final Judgment

    The Superior Court dismissed Lewis’s claims against the

Strafford County Attorney’s Office in the 2017 suit based on

                                  14
prosecutorial immunity and failure to state claims upon which

relief could be granted.   Doc. no. 4-2 at 21-23.    This dismissal

was a final decision on the merits that Lewis did not appeal.

See ERG, Inc., 137 N.H. at 191.    It therefore satisfies the

“final judgment” requirement.

     In sum, the court finds that the facts underlying the

Strafford County defendants’ res judicata argument “suffice to

establish the affirmative defense with certitude.”    Nisselson,

469 F.3d at 150.   Lewis’s current claims against them are barred

by the preclusive effect of the 2017 litigation.     The Strafford

County defendants’ motion to dismiss is granted.4



                            CONCLUSION

     For the foregoing reasons, the court grants the Rochester

defendants’ motion to dismiss (doc. no. 10) and the Strafford

County defendants’ motion to dismiss (doc. no. 3).     All other

pending motions (doc. nos. 6, 13) are denied as moot.    The clerk




     4 The Rochester defendants and Strafford County defendants
also move to dismiss on several other grounds. They argue that
the entire suit is barred by the Rooker-Feldman doctrine and
that Lewis’s § 1983 claims are barred by the applicable statute
of limitations. The Rochester defendants additionally argue
that certain allegations against them fail to state claims upon
which relief may be granted. Because the court has resolved the
pending motions to dismiss on res judicata grounds, the court
need not address these additional arguments.


                                  15
of court shall enter judgment in accordance with this order and

close the case.5

      SO ORDERED.


                                 __________________________
                                 Landya McCafferty
                                 United States District Judge
December 18, 2019

cc:   Allan Lewis, pro se
      Charles P. Bauer, Esq.
      Christine Friedman, Esq.




      5It appears that Lewis may be seeking relief this court
cannot provide: removal of his arrest for domestic violence
simple assault from the public record. To the extent that is
the relief Lewis seeks, he must pursue that before the Rochester
Circuit Court. See RSA 651:5, I-II.

                                  16
